ORDER

This matter came on before the Court on the Petition for Reinstatement of Aaron Scott Schwartz and the response of Bar Counsel.
The Court having considered the Petition, the motion for stay of Rule 16-760(d)(2), and the response, it is this 11th day of April, 2006
ORDERED, that Aaron Scott Schwartz be, and he is hereby, reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Aaron Scott Schwartz on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.